
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 476
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2011
			Mr. McGovern (for
			 himself, Mr. Capuano,
			 Ms. Bordallo,
			 Mr. Moran,
			 Mr. Israel,
			 Mr. Ruppersberger,
			 Mr. Sires,
			 Mr. Hastings of Florida,
			 Mr. Keating,
			 Mr. Levin,
			 Mr. Lewis of Georgia, and
			 Ms. Tsongas) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing the 30th anniversary of
		  Students Against Destructive Decisions (SADD).
	
	
		Whereas SADD has been empowering young people to lead
			 education and prevention initiatives against destructive decisions since it was
			 originally founded as Students Against Driving Drunk in 1981 in Wayland,
			 Massachusetts;
		Whereas in 1997, in response to requests from SADD
			 students themselves, SADD expanded its mission and changed its name to Students
			 Against Destructive Decisions;
		Whereas SADD’s current mission is to provide students with
			 the best prevention tools possible to deal with the issues of underage
			 drinking, other drug use, risky and impaired driving, teen violence and
			 suicide, and other destructive decisions;
		Whereas SADD currently has nearly 10,000 chapters in
			 middle schools, high schools, and colleges across all 50 States with over
			 350,000 actively participating members serving millions of students and
			 community members;
		Whereas SADD’s unique approach involves young people
			 delivering education and prevention messages to their peers through school- and
			 community-wide activities and campaigns responsive to the needs of their
			 particular locations. Projects may include peer-led classes and theme-focused
			 forums, teen workshops, conferences and rallies, prevention education and
			 leadership training, awareness-raising activities, and legislative work;
		Whereas SADD continues to effectively encourage and
			 facilitate communication between young people and their parents regarding
			 potentially destructive decisions related to alcohol, drugs, peer pressure, and
			 behavior through the development of the Contract for Life; and
		Whereas SADD successfully campaigns and maintains
			 partnerships with many Federal and State agencies and other nonprofit groups
			 and foundations that promote positive youth development: Now, therefore, be
			 it
		
	
		that the House of Representatives—
			(1)supports the goals
			 and ideals of SADD as the Nation’s leading youth-based peer-to-peer prevention,
			 education, and activism organization;
			(2)commends SADD for
			 its dedication to healthy youth development and the prevention of destructive
			 decisions involving underage drinking, drug use, and violence;
			(3)acknowledges the
			 30 years of positive impact SADD has had on both individuals and communities
			 through the United States and abroad;
			(4)supports SADD to
			 continue to grow and serve youth both nationally and internationally;
			 and
			(5)encourages the
			 people of the United States to support SADD and celebrate this important
			 milestone with a special event called Celebrate 30 With SADD: Lighting
			 the Way, involving students, teachers, parents, and other community
			 members.
			
